MEMORANDUM**
Hugo Collazos-Munoz appeals pro se the district court’s denial of his “Motion for Retention of Trial Documents from Defense Counsel” from his three underlying convictions for conspiracy to receive and pass counterfeit currency, in violation of 18 U.S.C. §§ 371, 472 and 473, conspiracy to import over five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 952, 960 and 963, importation of a controlled substance, in violation of 21 U.S.C. § 952 and 18 U.S.C. § 2, and possession with intent to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court did not err in concluding that it lacked jurisdiction over Collazos-Munoz’s motion, because there was no case pending before the court at the time Collazos-Munoz filed his motion. The district court correctly stated that it would not have jurisdiction to rule on CollazosMunoz’s discovery request unless and until Collazos-Munoz filed a petition under 28 U.S.C. § 2255. See Calderon v. United States Dist. Court for the Northern Dist. of Cal, 98 F.3d 1102, 1106-07 (9th Cir. 1996) (holding that district court clearly erred in granting discovery request before inmate had filed a petition under 28 U.S.C. § 2254).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.